NUMBER 13-11-00753-CV

                           COURT OF APPEALS
                  THIRTEENTH DISTRICT OF TEXAS
                    CORPUS CHRISTI - EDINBURG
____________________________________________________________
SHAWN ABRIGO, ET AL.,                                              APPELLANTS,
                                          v.
FORMOSA PLASTICS CORP., TEXAS, ET AL.,           APPELLEES.
____________________________________________________________
              On Appeal from the 24th District Court
                   of Calhoun County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
          Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam
      Appellants, Shawn Abrigo, et al., attempted to perfect an appeal from a judgment
entered by the 24th District Court of Calhoun County, Texas, in cause number
08-03-0449. We dismiss for want of jurisdiction.
       Judgment in this cause was signed on August 4, 2011. The trial court denied a
motion to reinstate on November 3, 2011. Appellants filed a notice of appeal on
December 5, 2011. On January 9, 2012, the Clerk of this Court notified appellants that it
appeared that the appeal was not timely perfected. Appellants were advised that the
appeal would be dismissed if the defect was not corrected within ten days from the date of
receipt of the Court=s directive. Appellants have responded that they withdraw the point
of appeal regarding the trial court’s order dismissing for want of prosecution, but “will
proceed with the issue whether the trial court erred in denying Plaintiff’s motion to
reinstate signed by the trial court on November 3, 2011.”
       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the judgment is signed, unless a motion for
new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial or
motion to reinstate has been filed, notice of appeal shall be filed within ninety days after
the judgment is signed. TEX. R. APP. P. 26.1(a).
       A motion for extension of time is necessarily implied when an appellant, acting in
good faith, files a notice of appeal beyond the time allowed by Rule 26.1, but within the
fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the
predecessor to Rule 26). However, appellant must provide a reasonable explanation for
the late filing; it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins,
140 S.W.3d 462, 462 (Tex. App.—Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565,
567 (Tex. App.—Waco 2002, no pet.).


                                              2
       Pursuant to Texas Rule of Appellate Procedure 26.1, appellants’ notice of appeal
was due on November 2, 2011, but was not filed until December 5, 2011. Appellants’
notice of appeal states that they desire to appeal from the order of dismissal for want of
prosecution signed on August 4, 2011, and the order denying the motion to reinstate
signed on November 3, 2011. Texas Rule of Appellate Procedure 26.1 establishes the
deadline for filing a notice of appeal based on the date that the judgment was signed and
not from the date a motion to reinstate is denied. See TEX. R. APP. P. 26.1(a).
       The Court, having examined and fully considered the documents on file and
appellants’ failure to timely perfect their appeal, is of the opinion that the appeal should be
dismissed for want of jurisdiction. Accordingly, the appeal is hereby DISMISSED FOR
WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a).


                                                          PER CURIAM
Delivered and filed the
16th day of February, 2012.




                                              3